EXHIBIT 10.5

EAGLE MATERIALS INC.

 

 

AMENDED AND RESTATED INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

(Performance Vesting)

 

 

 

Eagle Materials Inc., a Delaware corporation (the "Company"), and ____________
(the "Grantee") hereby enter into this Restricted Stock Award Agreement (the
"Agreement") in order to set forth the terms and conditions of the Company’s
award (the "Award") to the Grantee of certain shares of Common Stock of the
Company granted to the Grantee on May 17, 2018 (the "Award Date").

 

1.Award.  The Company hereby awards to the Grantee ________ shares of Common
Stock of the Company (the "Shares").  

2.Relationship to the Plan.  The Award shall be subject to the terms and
conditions of the Eagle Materials Inc. Amended and Restated Incentive Plan (the
“Plan”), this Agreement and such administrative interpretations of the Plan, if
any, as may be in effect on the date of this Agreement.  Except as defined
herein, capitalized terms shall have the meanings ascribed to them under the
Plan.  For purposes of this Agreement:

 

(a)

“Disability” shall be determined by the Committee.

 

(b)

“Return on Equity” for any fiscal year shall mean the following calculation (as
determined by the Committee): (i) the net earnings of the Company for such
fiscal year; divided by (ii) the Company’s Average Stockholders’ Equity for such
fiscal year.

 

(c)

“Average Stockholders’ Equity” for any period shall mean:  (i) the Company’s
total stockholders’ equity as of the beginning of such period plus the Company’s
total stockholders’ equity at the end of such period; divided by (ii) 2.

 

(d)

“Retirement” shall mean a retirement approved by the Board.

 

(e)

“Service Vesting Date” means the first, second or third anniversary of the end
of the Performance Period, as applicable.

 

(f)

“Performance Period” shall mean the period commencing on April 1, 2018 and
ending on March 31, 2019.

3.Vesting.

 

(a)

Vesting Criteria.  The Grantee’s interest in the Shares shall vest in accordance
with the vesting schedule set forth below in this Section 3(a) (each such
vesting date, a “Vesting Date”) only if the Return on Equity for the fiscal year
ending March 31, 2019 is at least 10.0% (the “Performance Criteria”); provided,
that the percentage of Shares that will be earned shall be based on the
following:




--------------------------------------------------------------------------------

PerformancePercentage of

CriteriaShares Earned
> 20.0%100.0%

15.0%  83.3%

10.0%  66.7%

 

; provided, further, that the exact percentage of Shares earned shall be
calculated based on straight-line interpolation between the points shown above
with fractional points rounded up to the nearest tenth of a percent.  After the
end of the Performance Period, the Compensation Committee shall certify whether
and to what extent the Performance Criteria has been satisfied (“Certification
Date”) (such earned Shares shall then be considered “Earned But Unvested Shares”
hereunder).  Such Earned But Unvested Shares shall vest one-fourth on the third
business day following the Certification Date and then ratably on the next three
Service Vesting Dates.  Prior to the Certification Date, all Shares shall be
considered “unvested Shares.”  If the Performance Criteria has not been
satisfied then the Shares shall be immediately and automatically
forfeited.  Upon the Certification Date, any portion of the Shares that are not
earned in accordance with the provisions above shall be forfeited.

 

 

(b)

Restrictions.  The period beginning on the Award Date and ending on the date
immediately preceding the Vesting Date for a Share shall be known as the
restriction period (the “Restriction Period”).  During the Restriction Period,
the Grantee may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of any unvested Shares or any right or interest related to such unvested
Shares, other than as required by the Grantee’s will or beneficiary designation,
in accordance with the laws of descent and distribution or by a qualified
domestic relations order.

 

(c)

Cancellation Right.  Subject to Section 4, the Grantee must be in continuous
service as an employee of the Company or any of its Affiliates or as a Director
from the Award Date through the applicable Vesting Date for an unvested Share to
become vested.  Subject to Section 4, Grantee’s termination of employment and,
if applicable, service as a Director prior to the Vesting Date shall cause the
unvested Shares to be automatically forfeited as of such discontinuation of
service date.

 

(d)

Calculations and Adjustments.  The Committee shall have the authority to approve
the calculations involving the "Return on Equity for the fiscal year ending
March 31, 2019" for purposes of vesting, and its approval of such calculations
shall be final, conclusive and binding on all parties; provided, that the
Performance Criteria and calculation of actual results, in each case, shall be
equitably adjusted as determined by the Committee in its discretion, including,
without limitation, to account for (i) any business acquisition or disposition
(including spin-offs) that occurs after the Award Date; (ii) the impact of
litigation (including legal fees, settlements and adjustments); provided that
the amount exceeds $5 million; and (iii) the impact of extraordinary items not
related to the Company’s current or ongoing business operations.

 

4.Change-in-Control; Death or Disability; Retirement.  The restrictions set
forth above in Section 3 shall lapse with respect to any Shares (in the case of
a Change in Control) or Earned But

- 2 -

--------------------------------------------------------------------------------

Unvested Shares (in the case of termination of employment and, if applicable,
discontinuation of service as a Director by reason of death, Disability or
Retirement) not previously forfeited and the remaining shares of this Award
shall become fully vested without regard to the limitations set forth in
Section 3 above, provided that the Grantee has been in continuous employment
with the Company or any of its Affiliates or has been in continuous service as a
Director from the Award Date through:  (A) the occurrence of a Change in Control
(as defined in Exhibit A to this Agreement), unless either:  (i) the Committee
determines that the terms of the transaction giving rise to the Change in
Control provide that the Award is to be replaced within a reasonable time after
the Change in Control with an award of equivalent value of shares of the
surviving parent corporation, or (ii) the Award is to be settled in cash in
accordance with the last sentence of this Section 4, or (B) Grantee’s
termination of employment and, if applicable, discontinuation of service as a
Director by reason of death, Disability or Retirement.  Upon a Change in
Control, pursuant to Section 15 of the Plan, the Company may, in its discretion,
settle the Award by a cash payment that the Committee shall determine in its
sole discretion is equal to the fair market value of the Award on the date of
such event.  In the event Grantee’s employment with the Company or any of its
affiliates is terminated (other than a termination for “cause”) after the end of
the Performance Period but before the Certification Date, then notwithstanding
the restrictions set forth above in Section 3, on the third business day
following the Certification Date, one-fourth of the Earned But Unvested Shares
shall vest, and the remainder of the Shares shall be forfeited.

5.Stockholder Rights.  The Grantee shall have the right to vote the Shares.  On
the first dividend payment date following the Certification Date, the Grantee
shall be entitled to a cash dividend payment equal to:  (i) the sum of per share
dividends paid with respect to Common Stock during the period from the Award
Date to the Certification Date; provided, the record date for such dividend
payment is on or after the Award Date; times (ii) the number of Earned But
Unvested Shares (once determined).  The Grantee shall also have the right to
receive any cash dividends paid on Earned But Unvested Shares after the
Certification Date at the same time such amounts are paid with respect to all
other shares of Common Stock.

6.Capital Adjustments and Corporate Events.  If, from time to time during the
term of the Restriction Period, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, including as a result of a spin-off or business disposition, the
Shares and other applicable terms of this Award shall be adjusted in accordance
with the provisions of Section 15 of the Plan, which adjustment shall include
(as may be applicable) without limitation, equitable adjustments to the type of
property or securities to which the Award relates and to the Performance
Criteria set forth above, in each case as determined by the Committee in its
discretion.  Any and all new, substituted or additional securities to which the
Grantee may be entitled by reason of the Grantee’s ownership of the Shares
hereunder because of a capital adjustment shall be immediately subject to the
restrictions set forth herein (as may be modified pursuant to this Agreement)
and included thereafter as Shares for purposes of this Agreement.  

7.Refusal to Transfer.  

The Company shall not be required:

 

(a)

to transfer on its books any Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan; or

 

(b)

to treat such purchaser or other transferee as owner of such Shares, accord such
purchaser or other transferee the right to vote; or pay or deliver dividends or
other distributions to such purchaser or other transferee with respect to such
Shares.

- 3 -

--------------------------------------------------------------------------------

8.Legends.  If the Shares are certificated, the certificate or certificates
evidencing the Shares, if any, issued hereunder shall be endorsed with the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
AND, ACCORDINGLY, MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY
MANNER DISPOSED OF EXCEPT IN CONFORMITY WITH THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SHARES.  A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE ISSUER’S PRINCIPAL
CORPORATE OFFICES.

9.Tax Consequences.  The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, and local tax consequences of this investment and
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for the Grantee’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement. The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between the purchase price, if any, for the Shares and the Fair Market Value of
the Shares as of the date any restrictions on the Shares lapse.  In this
context, “restriction” means the restrictions imposed during the Restriction
Period. The Grantee understands that the Grantee may elect to be taxed at the
time the Shares are awarded rather than when and as the restrictions lapse by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Award Date.  THE GRANTEE ACKNOWLEDGES THAT IT IS
THE GRANTEE’S SOLE RESPONSIBILITY (AND NOT THE COMPANY’S) TO FILE TIMELY THE
ELECTION UNDER SECTION 83(B), EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.

10.Withholding of Taxes.  At the time and to the extent vested Shares become
compensation income to the Grantee for federal or state income tax purposes, the
Grantee either shall deliver to the Company such amount of money as required to
meet the withholding obligation under applicable tax laws or regulations, or, in
lieu of cash, the Grantee, in his or her sole discretion, may elect to
surrender, or direct the Company to withhold from the vested Shares, shares of
Common Stock in such number as necessary to satisfy the tax withholding
obligations.  Further, any dividends paid to you pursuant to Section 5 above
prior to the end of the Restriction Period will generally be subject to federal,
state and local withholding, as appropriate, as additional compensation.

11.Entire Agreement; Governing Law.  The Plan and this Agreement constitute the
entire agreement of the Company and the Grantee (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof, and may not be modified adversely to the Grantee’s interest
except by means of a writing signed by the Parties.  Nothing in the Plan and
this Agreement (except as expressly provided therein or herein) is intended to
confer any rights or remedies on any person other than the Parties.  The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the
Parties.  Should any provision of the Plan or this Agreement relating to the
Shares be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

- 4 -

--------------------------------------------------------------------------------

12.Interpretive Matters.  Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa.  The term
“include” or “including” does not denote or imply any limitation.  The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas.  The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of the Award or this Agreement for construction or
interpretation.  

13.Notice.  Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Agreement, or to such other
address as such Party may designate in writing from time to time by notice to
the other Party.

14.Successors and Assigns.  This Agreement shall bind and inure to the benefit
of and be enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

[Signature page follows.]




- 5 -

--------------------------------------------------------------------------------

EAGLE MATERIALS INC.

 

 

Dated:  , 2018

 

By:

 

 

 

 

 

 

 

Name:

David B. Powers

 

 

 

 

 

 

Its:

President and CEO

 

 

 

 

 

 

Address:

3811 Turtle Creek Boulevard, Suite 1100

Dallas, Texas 75219

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions hereof and thereof.  The
Grantee has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan.  The
Grantee further agrees to notify the Company upon any change in the address for
notice indicated in this Agreement.

 

GRANTEE:

 

 

Dated:  , 2018

 

Signed:

_____________________________________

 

 

 

 

 

 

Name:

______________

 

 

 

 

 

 

Address:

Eagle Materials Inc.

3811 Turtle Creek Boulevard, Suite 1100

Dallas, Texas 75219

 

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

EXHIBIT A

 

CHANGE-IN-CONTROL

 

 

For the purpose of this Agreement, a "Change in Control" shall mean the
occurrence of any of the following events:

(a)The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or (ii)
40% or more of the total number of outstanding shares of all classes of Company
Common Stock, unless such acquisition is made (a) directly from the Company in a
transaction approved by a majority of the members of the Incumbent Board or (b)
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company;

(b)Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c)The consummation of a Business Combination, unless, immediately following
such Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

(d)Approval by the Board and the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) Persons that were beneficial owners of the outstanding shares of Company
Common Stock immediately prior to such Major Asset Disposition beneficially own,
directly or indirectly, more than 50% of the total number of then outstanding
shares of common stock and the combined voting power of the then outstanding
shares of voting stock of the Company (if it continues to

EXHIBIT A - 1

 

--------------------------------------------------------------------------------

exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

For purposes of the foregoing,

 

(i)

the term "Person" means an individual, entity or group;

 

(ii)

the term "group" is used as it is defined for purposes of Section 13(d)(3) of
the Exchange Act;

 

(iii)

the terms "beneficial owner", "beneficial ownership" and "beneficially own" are
used as defined for purposes of Rule 13d-3 under the Exchange Act;

 

(iv)

the term "Business Combination" means (x) a merger, consolidation or share
exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

 

(v)

the term "Company Common Stock" shall mean the Common Stock, par value $.01 per
share, of the Company;

 

(vi)

the term "Exchange Act" means the Securities Exchange Act of 1934, as amended;

 

(vii)

the phrase "parent corporation resulting from a Business Combination" means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries;

 

(viii)

the term "Major Asset Disposition" means the sale or other disposition in one
transaction or a series of related transactions of 50% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the members of the Incumbent Board;

 

(ix)

the term "Acquiring Entity" means the entity that acquires the largest portion
of the assets sold or otherwise disposed of in a Major Asset Disposition (or the
entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

 

(x)

the phrase "substantially the same proportions," when used with reference to
ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.

 

EXHIBIT A - 2

 